DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-28, is/are filed on 7/23/21 are currently pending. Claim(s) 1-28 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 18 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recites the limitation “the locking mechanism.” There is insufficient antecedent basis for this limitation in the claim.
The term "nearly horizontal" in claim(s) 18 is a relative term which renders the claim indefinite.  The term "nearly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what angle of relativity is covered by “nearly.” For the purposes of examination, the relevant claim limitations are interpreted as simply “horizontal” Applicant may overcome this rejection by deleting the word nearly from the claim(s).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
locking mechanism in claim(s) 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 14, 18, 20-21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fritze (US 20110303543 A1).

    PNG
    media_image1.png
    534
    547
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    455
    579
    media_image2.png
    Greyscale

Regarding claim 1, Fritze a modular filtration device (Figs.1 and 2, [0077], the device can be considered a module) comprising: a modular docking plate (Fig.2, ref.300; see Figs.10 and 11, [0089], [0090]) comprising: at least one quick disconnect plumbing coupling (317, 318);at least one electrical connector (316);at least one alignment feature (bayonet tab 319) for aligning and receiving a modular filter; a mounting feature for a power supply (306) that provides power to the filter; and a modular filter (Fig.2, ref.200; see Figs.4, 7 and 8, [0084]-[0087]) comprising a docking face comprising: at least one quick disconnect plumbing coupling (221, 222);at least one electrical connector (206a, 206b); and at least one alignment feature (225) that mates with an alignment feature of the modular docking plate to provide proper alignment of the filter with the docking plate, engagement of the quick disconnect plumbing couplings of the docking plate and the filter, engagement of the electrical connectors of the docking plate and the filter, and engagement of a locking mechanism (the bayonet tab and receiver 319 and 225 can also be considered the locking mechanism) that holds the filter in place during operation.

Regarding claim 2, Fritze teaches the filtration device is an electrochemical device (i.e. using electrolysis) for purifying an aqueous solution (intended use) [0077-0082].
Regarding claim 14, Fritze teaches wherein the modular filter comprises a handle (gripping means (223,224)) to facilitate handling of the filter during mounting and dismounting (Fig. 3).
Regarding claim 18, Fritze teaches wherein the longitudinal axis of the filtration module is horizontal or nearly horizontal (The device in Fig.1 can be seen as being horizontal.).
Regarding claim 20, Fritze teaches wherein the modular filter comprises an outer hollow cylinder (201), an inner hollow cylinder (205), a front cap (301), and a back cap (202) [0078-84].
Regarding claim 21, Fritze teaches wherein the docking face is detachable (intended use) (fig. 1). Note: being detachable is nothing more than being capable of detached. Everything has the ability of being attached and detached.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritze (US 20110303543 A1) in view of Kwon (KR 101482656 B1).
Regarding claims 3-8 and 17, Fritze does not clearly disclose the details. However, Fritze clearly notes that electrodeionization (EDI) techniques can be employed as well [0016]. Kwon teaches a capacitive deionization cartridge (Figs.1 and 2). Kwon also discloses that the electrodes are porous carbon and wrapped around an inner cylinder and encased by an outer cylinder ([0014], see Fig.2 and Fig.6). D2 further discloses that the flow is axial (Fig.9). The device of Fritze and Kwon are also structurally similar that the skilled person would find it obvious to choose to combine a CDI cartridge with the connection features of to arrive at the subject-matter of claims 3-8 and 17 to further enhance filtration. It would have been obvious to one of ordinary skill to have incorporated the teachings of Fritze into Kwon for the aforesaid advantages. 

Claim(s) 9-13, 15-16, 19, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritze (US 20110303543 A1) in view of Cupit (EP 2536477 B1).

    PNG
    media_image3.png
    769
    536
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    290
    348
    media_image4.png
    Greyscale

Regarding claims 9-13, Fritze does not clearly teach the details as claimed. However, Cupit (Figs.8-13, [0050]-[0058]) already discloses a similar locking ring (locking collar 42) which uses cam follower (80) and groove (82) to linearly move the filter body (36) towards the docking (48) and lock the two parts together (see [0056]). Using reverse motion to unmount is not only obvious but also disclosed in D3 ([0058]). The skilled person would find it obvious to use a locking ring with cam instead of the bayonet for locking the filtration device in place while making adaptations as necessary which do not serve a special technical purpose, such as the location or shape of the cam follower and groove.  One of ordinary skill in the art would have had a reasonable expectation of success in using a known locking concept as taught by Cupit as amounts to nothing more than achieving the same predictable result (locking). The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Exemplary rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
Regarding claim 15, Fritze does not teach wherein a locking ring handle is mounted on the locking ring to facilitate rotation of the locking ring once the at least one cam follower is aligned with the at least one spiral groove of the modular filter. However, this concept is merely a design choice and well known for aligning and securing devices and thus would have been obvious.
Regarding claim 16, Fritze does not teach wherein the filtration device further comprises a ball detent, comprising a spring-actuated ball positioned on the locking ring to engage with a detent on the modular docking plate when the at least one cam follower is fully engaged with the at least one spiral groove so as to lock the modular filter into place. However, this concept is merely a design choice and well known for locking and securing devices and thus would have been obvious.
Regarding claim 19, Cupit teaches wherein the at least one alignment feature of the modular filter is a male key block and the alignment feature of the modular docking plate is a female key block. The Key block similar to the one disclosed in the present application is already disclosed (Fig.4, the block left to the spigots 50,52), which can be considered an obvious design. Further it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 22, Fritze teaches wherein the modular filter further comprises a detachable handle plate comprising a handle opposite the docking face. Note: being detachable is nothing more than being capable of detached. Everything has the ability of being attached and detached. Alternatively, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Thus, it would have been obvious to one of ordinary skill to make something detachable. 
Regarding claim 23, Fritze teaches wherein the outer hollow cylinder, inner hollow cylinder, front cap, detachable docking face, back cap, and detachable handle plate are all made of polyvinyl chloride (PVC). However, the use of these polymeric material well-known due to low cost, rigidity and availability. It would have been obvious to one of ordinary skill to have used PVC for the aforesaid advantages. it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 24, Fritze teaches may no teach claim details. However, such teachings are well-known. Cupit teaches the quick disconnect plumbing couplings are shut-off couplings in replaceable cartridges. It would have been obvious to one of ordinary skill to have incorporated said teachings for the purpose of safely connecting and disconnecting parts and tubes. 

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritze (US 20110303543 A1) in view of Liang (US 5895570 A).
Regarding claim 25-28, Fritze does not teach the details as claimed. However, Liang teaches the modular docking plate comprises interleaving features to allow a plurality of docking plates to be mounted on a structural element in close proximity to other docking plates. Liang teaches the plurality filtration modules that can be interconnected or mounted closely to each other is already known, (see Fig.19 and Fig.22). It would have been obvious to one of ordinary skill to have included a plurality of devices that are mounted in such matter allow for higher filtration capacity and reduce spacing by said mounting techniques.  As to additional features of these claims also seem ordinary design choice that the skilled person would apply according to the requirement of the circumstances (i.e. mounting in a tie-like fashion or interleaving).
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777